                        LAW OFFICE OF
             ZACHARY MARGULIS .... QHNUMA

                                      October 30, 2019

Via E-mail
                                                         FILED
Hon. Joanna Seybert                                 IN CLERK'S OFFICE
                                              U.S. OICiTRICT COURT e.o.N.V.
U.S. District Judge
Eastern District of New York
100 Federal Plaza                             *      .OCT a12019             *
Central Islip, NY 11711
                                              LONG ISLAND OFFICE
      RE: U.S. v. Brian Mohr, 19 Cr. 498

Dear Judge Seybert:

  This office represents the defendant Brian Mohr in the above-
captioned case. I write on consent of the government and
pretrial services to request a modification of Mr. Mohr's
conditions of release.

  Currently, the bond does not allow Mr. Mohr access to the
internet for any purpose. Mr. Mohr works full-time as a
traveling sales representative, and the use of his work e-mail
is essential to his job performance. Therefore, Mr. Mohr
requests that his cellular phone, which is currently in the
custody of Pretrial, be returned to him so that he may use it to
access his work e-mail while he is travelling to see customers.
Mr. Mohr understands that Pretrial will install monitoring
software on the device and that his usage is limited to tasks
necessary for his job.

  Thank you for your consideration.

                                      Very truly yours,



                                      Victoria Nicole Medley
                                                                        roveJ.

CC:   AUSA Paul Scotti (via email)                soo~i~ED: .
      Pretrial Services (via email)               · f.
                                                  . -·
                                                                 JOANN&
                                                         · nc nc :xcn
                                                                             smm
                                                                        c - ac(}:-z n
                                                ll Joanna Seybert,             SDJ
                                                -Dated:Ocf. 3 l                   .2°1,
                                                               Central Islip, NY
      260 MADISON AVENUE, 17TH FLOOR• NEW YORK, NY 10016
                 (212) 685-0999 • ZACH@ZMOLAW.COM
                         WWW.ZMOLAW.COM
